     Case: 4:19-cr-00244-ERW Doc. #: 2 Filed: 03/28/19 Page: 1 of 4 PageID #: 7

                                                                                          FILED
                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                                                                        MAR 2 8 2019
                                     EASTERN DIVISION                               U. S. DISTRICT COURT
                                                                                  EASTERN DISTRICT OF MO
                                                                                           ST. LOUIS
 UNITED STATES OF AMERICA,                            )
                                                      )
 Plaintiff,                                           ) ~~~~~~~~~~~~~~
                                                      )
 v.
                                                      ~     4:19CR244 ERW/DDN
 JOHN WILLIAM DAVIS,                                  )
                                                      )
 Defendant.                                           )

                                           INDICTMENT
                                                                                  ,'f

                                              COUNT I
                                           (Transportation)

         The Grand Jury charges that:

At all times pertinent to the charges in this indictment:

1.       Federal law defined the term

         (a)    "minor" to mean any person under the age of eighteen years (18 U.S.C.

§2256(1));

         (b)    "sexually explicit conduct" to mean actual or simulated--

                (i)      sexual intercourse, including genital-genital, anal-genital, oral-genital,

         oral-anal, whether between persons of the same or opposite sex,

                (ii)     bestiality,

                (iii)    masturbation,

                (iv)     sadistic or masochistic abuse, or

                (v)      lascivious exhibition of the genitals or pubic area of any person (18 U.S.C.

         §2256(2)(A));
     Case: 4:19-cr-00244-ERW Doc. #: 2 Filed: 03/28/19 Page: 2 of 4 PageID #: 8



         (c)     "computer" to mean an electronic, magnetic, optical, electrochemical or other

high speed data processing device performing logical, arithmetic or storage functions, including

any data storage facility or communications facility directly related to or operating in

conjunction with such device. (18 U.S.C. §2256(6));

         (d)     "child pornography" to mean any visual depiction, including any photograph,

film, video, picture, or computer or computer-generated image or picture, whether made or

produced by electronic, mechanical, or other means, of sexually explicit conduct, where--

                 (A)    the production of such visual depiction involves the use of a minor

         engaging in sexually explicit conduct; or

                 (C)    such visual depiction has been created, adapted, or modified to appear that

         an identifiable minor is engaging in sexually explicit conduct. (18 U.S.C. §2256(8)).

2.       The "Internet" was, and is,. a computer communications network using interstate and

foreign lines to transmit data streams, including data streams used to store, transfer and receive

graphic files.

3.       Between on or about February 4, 2018, and on or about September 13, 2018, within the

Eastern District of Missouri and elsewhere,

                                        JOHN WILLIAM DAVIS,

the defendant herein, did knowingly transport child pornography using any means and facility of

interstate and foreign commerce, and in and affecting interstate and foreign commerce by any

means, including by computer or tablet, to wit, defendant transported via the internet, image files

that contained child pornography, including, but not limited to, the following:
     Case: 4:19-cr-00244-ERW Doc. #: 2 Filed: 03/28/19 Page: 3 of 4 PageID #: 9



         1. "th-1325167969-604x402.jpg" - a graphic image that depicts a minor female in

            lascivious display of her genitals and engaged in genital-genital sexual intercourse

            with an adult male;

         2. "ba6fca53-34b5-44e2-96ce-525bbc26b082.mp4" - a graphic video that depicts a

            minor female in lascivious display of her genitals and engaged in oral-genital sexual

            · intercourse with an adult male; and

         3. "baI1d_video_2017_09_04_16_32_1 l .mp4 " - a graphic video that depicts a minor

            female in lascivious display of her genitals and engaged in sadistic or masochistic

            abuse.

In violation of Title 18, United States Code, Sections 2252A(a)(l) and 2.

                                             COUNT II
                                            (Possession)

         The Grand Jury further charges that:

4.       The Grand Jury realleges the definitions set forth in paragraphs 1 through 2 of Count

One.

5.       Between on or about October 16, 2015, and on or about March 22, 2016, within the

·Eastern District of Missouri and elsewhere,

                                        JOHN WILLIAM DAVIS,

the defendant herein, did knowingly possess material that contained an image of child

pornography that was produced using materials that traveled in interstate and foreign commerce,

to wit, a Samsung Galaxy S5, said electronic device having being produced outside of Missouri

and therefore having traveled in interstate and foreign commerce, and said electronic device

contained child pornography, including by not limited to, the following:
/    Case: 4:19-cr-00244-ERW Doc. #: 2 Filed: 03/28/19 Page: 4 of 4 PageID #: 10



           1. "ptch Pedoland Frifarri 2010 kgirl-Fucking My 8yo Daughter.mpg" - a graphic video

               that depicts, in part, a prepubescent minor female in a bathtub in a lascivious display

               of her genitals then engaged in oral-genital sexual intercourse with an adult male; and
                                                               \
           2. "cp ni:.__a toma agua y se desnuda.mp4" - a graphic video that depicts a minor female

               in a lascivious display of her genitals while engaging in masturbation.

    In violation of Title 18, United States Code, Section 2252A(a)(5)(B).


                                                 A TRUE BILL.



                                                 FOREPERSON

    JEFFREY B. JENSEN
    United States Attorney



    DIANNA R. COLLINS, #59641MO
    Assistant United States Attorney
